Case 2:20-cv-05424-JMY Document 15-1 Filed 12/23/20 Page 1 of 5




        Exhibit A
12/23/2020              Case 2:20-cv-05424-JMY DocumentAbout
                                                        15-1      Filed 12/23/20 Page 2 of 5
                                                             Us | goPuff



                                                                                Sign In        Sign Up




                                                 About Us




     You're busy, so we'll keep this quick

     What is goPuff?
     goPuff delivers food & drinks, cleaning supplies, home needs, OTC medication and
     more in just minutes.


     How does goPuff work?
     We deliver all of your daily needs right to your door. We store 2,500+ products in
     your area’s goPuff facility, so when you order, your stuff comes directly from us
     to you. We don’t charge crazy surge pricing because we’re not a courier service,
     and because we’re delivering direct instead of picking it up from the store, we
     deliver fast. Our motto is: “Order in seconds, delivered in minutes.”


     How much is goPuff?
     $1.95 at delivery fee. Every time.


     How late does goPuff deliver?
     We’re open 24/7 in most areas and late night everywhere else to bring you what
     you need, when you need it most.
                                 (COVID-19) Resources & Updates Learn more

https://gopuff.com/go/about-us                                                                           1/4
12/23/2020              Case 2:20-cv-05424-JMY DocumentAbout
                                                        15-1      Filed 12/23/20 Page 3 of 5
                                                             Us | goPuff

     Where does goPuff deliver?
     Check if goPuff is already in your area here! If not, we will be Sign
                                                                      soon!In                  Sign Up


     How did goPuff start?
     Cofounders Rafael Ilishayev and Yakir Gola were sophomores at Drexel
     University in Philly when they decided that stocking their college townhouse with
     snacks and essentials was taking too much time & too many trips to the store on
     top of balancing school, work, friends & family. So they spent all night drafting
     mock-ups of the app on the back of their class notes. Three months later, they
     were delivering those same convenience items from the back of their Plymouth
     Voyager around campus. The service caught on, the name stuck & now 7 years,
     200+ micro-ful llment centers in 500+ cities and more than 3,000 employees
     later, our customers are ditching the store to get it goPuffed.


     What is goPuff's mission?
     goPuff’s mission is to make daily life effortless. goPuff provides the modern-day
     consumer’s go-to solution for immediate everyday needs. We make delivering
     grocery, home, baby & pet essentials and OTC medications easy and affordable
     for everyone.


     How can I stay in touch?
     Check back soon because we are always adding new products! In the meantime,
     follow us on Facebook, Instagram, Twitter, LinkedIn and YouTube, become a
     member of the Fam or read the latest on goPuff’s blog.




     Company                       Get to Know Us          Social

     About goPuff                  Essentials                  Instagram

     goPuff FAQs                   Food & Drink                Twitter

     Brands & Press                News                        Facebook
                                 (COVID-19) Resources & Updates Learn more

https://gopuff.com/go/about-us                                                                           2/4
12/23/2020              Case 2:20-cv-05424-JMY DocumentAbout
                                                        15-1      Filed 12/23/20 Page 4 of 5
                                                             Us | goPuff

     Become a Driver               Research                    Youtube
     Partner                                                                    Sign In        Sign Up
     Partner & Af liate
     Requests

     Want to sample with
     goPuff?

     Careers

     Ambassador Program

     Contact Us

     Do Not Sell My
     Personal Information




     Locations

     Philadelphia

     Chicago

     Boston

     Denver

     Dallas - Fort Worth

     Portland, OR

     Baltimore

     Richmond

     Raleigh

     Seattle

     View All
     Locations


     Philadelphia                  Charlotte               St. Louis               Lafayette
                                 (COVID-19) Resources & Updates Learn more
     Chicago                       Nashville               State College           Aurora
https://gopuff.com/go/about-us                                                                           3/4
12/23/2020              Case 2:20-cv-05424-JMY DocumentAbout
                                                        15-1      Filed 12/23/20 Page 5 of 5
                                                             Us | goPuff

     Boston                        Indianapolis            Tampa                     Durham
                                                                                   Sign In          Sign Up
     Denver                        Bloomington             Tulsa                     El Paso

     Dallas - Fort Worth           Tallahassee             Champaign                 Fort Collins

     Portland, OR                  Houston                 Miami                     Fort Wayne

     Baltimore                     Cincinnati              Milwaukee                 Greensboro

     Richmond                      Providence              Chapel Hill               Little Rock

     Raleigh                       Lansing                 Cherry Hill               New Haven

     Seattle                       Lincoln                 South Bend                Scottsdale

     Pittsburgh                    Omaha                   Ames                      Port Richey

     Tucson                        Orlando                 Athens, GA                Detroit

     Syracuse                      Cleveland               Mesquite                  South Bend

     Atlanta                       Ann Arbor               Norman                    Blacksburg

     Austin                        Iowa City               St. Paul                  Athens, OH

     Minneapolis                   San Antonio             Des Moines                View All




     Terms & Conditions            Privacy Agreement       © 2020 goBrands, Inc.




                                 (COVID-19) Resources & Updates Learn more

https://gopuff.com/go/about-us                                                                                4/4
